Gbaham, Judge,
delivered the opinion of court:
The plaintiff, an enlisted man in the Army, brings this action to recover mileage upon his honorable discharge from the service on June 12, 1920, from his place of discharge, Coblenz, Germany, to his bona fide residence at Klamatli Falls, Oregon.
The applicable statute is the act of February 28, 1919, 40 Stat. 1203, which provides as follows:
“ That an enlisted man honorably discharged from the Army, Navy, or Marine Corps since November eleventh, nineteen hundred and eighteen, or who may hereafter be honorably discharged, shall receive five cents per mile from the place of his discharge to his actual bona fide home or residence, or original muster into the service, at his option.”
The plaintiff was originally enlisted in the military service on May 18, 1917, and was discharged as a sergeant of the first class, Medical Department, on June 9, 1919, at Coblenz, Germany. He reenlisted on June 10, 1919, at Coblenz, and was honorably discharged by reason of the expiration of his term of service, at Coblenz, Germany, on June 12, 1920. He thereafter accepted employment as a civilian clerk in the medical supply depot at Coblenz, and continued in such employment until October 7, 1920, when he reeníisted as sergeant, first class.
' On his entry into the military service on May 18, 1917, he gave his bona fide home as Klamath Falls, Oregon, which, was also the home of his mother, and the court has found that Klamath Falls was his bona fide residence on June 12, 1920, the date of his second honorable discharge.
It follows that under the provisions of the statute he is entitled to recover the amount claimed in his petition, for *526mileage from Coblenz, Germany, to Klamath Falls, Oregon. Let judgment be entered for that amount.
Green, Judge; Moss, Judgé; and Booth, Ghief Justice, concur.